Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.  Since applicant’s request for amendment after final was not entered as raising new issues, a new non-final office action is appropriate.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Instant claim 10 recites that the mixing step for the parallel reactors occurs as soon as the crystallization reaction has begun. There does not seem to be a definite meaning to how long the time period can be other than “shortly”.  The scope of the term cannot be determined.  For purposes of examination, it has been construed as prohibiting any intermediate steps.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 5989518.
Example 2 of the reference teaches a process for the synthesis of 4A zeolite (Framework type LTA) comprising mixing together sodium silicate, sodium aluminate, sodium hydroxide a structure directing agent and water and continuously crystallizing it at 100 C in a reactor having 20 stages then isolating (filtering the product from mother liquor) the product, producing  a zeolite having an average particle size of 8.27 microns. This process differs from instant claim 1 in that it requires only one reactor and produces a monomodal distribution in particle size. Column 5, line 50 - column 6, line 4 of the reference teach a variation of the patented process that modifies the morphology of the product. In this variation, a portion of the reaction mixture from an earlier stage ("n") is withdrawn and pumped to a later stage ("n"+2 or greater). In 
The examiner has attached Sketch 1 to help illuminate the office position. The sketch depicts a multistage process comprising stages 1, 2 and 3 and a transfer that connects a flow from the first stage to the third stage. The instant claims require preparing a synthesis gel, feeding that gel to at least two parallel reactors and mixing the product of the at least two reactors. While the prior art labels each vessel as a "stage", they could be relabeled without changing the physical makeup of the system. The first stage does not appear to exclude the mixing step (a) of the instant claims.

    PNG
    media_image1.png
    752
    969
    media_image1.png
    Greyscale


With respect to claim 7, the reactor is described as "cylindrical" and falls within the scope, as does the pipe mentioned above, of tubular reactors. With respect to claim 9, the disclosure at Example 1 (from which the following examples are derived) indicates a pressure operated at autogenous or about 1-1.5 MPa.
“[T]he crystallization reaction" recited in claim 10 can be construed as referring  to any of the crystallization reactions occurring in the process.  That is, starting in any of the steps involved in the process. In sketch 1, a crystallization reaction starts in each of the vessels of Stage/Reactor 1, 2 and 3 as well as in the Bypass Pipe/Reactor A. Each bulk crystallization is a series of individual molecules or crystallites joining with other to form a crystal. 
Applicant’s amendment adds the limitation to the independent claim that in step (b) the at least two reactors are fed the synthesis gel of step (a).  This does not exclude the prior art embodiment relied upon as the mixing of silica and alumina sources to form the synthesis gel capable of forming zeolite crystals takes place stage 1 of the process.  The stage 1 vessel feeds both the stage two reactor and the parallel transfer pipe (see Sketch 1).  Applicant’s amendment adds the limitation that the parallel reactions form zeolite crystals of different particle size distributions.  Distribution having particle sizes that differ are a species of different distributions.  The disclose of the transfer pipe as bypassing the second stage implicitly 
Applicant’s argument that the multistage reactor discloses in the patent is not equivalent to multiple reactors is not persuasive.  A single vessel divided into stages as compared to a series of vessels joined together in a single unit is a difference in nomenclature rather than effect.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 5989518, as applied above, in view of "Verified Synthesis".
Page 23 (Part 4. Seeding) of the "Verified Synthesis" reference teach that is advantageous to add zeolite seed crystals to the synthesis mixture in the production of zeolites in order to promote crystallization. It would have been obvious to add zeolite seed crystals to the mixture of Example 2 of the primary reference for that reason.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 5989518, as applied above, in view of Jia et al. 
Jia et al teaches that there are economic advantages to recycling of the mother liquor produced when a crystallized molecular sieve is filtered out the reaction medium after synthesis. See the Abstract. It would have been obvious to one of ordinary skill in the art to include a recycle loop for the separated mother liquor in the process of Example 2 of the primary reference in order to reduce raw material costs.


Any Information Disclosure Statement completed has been considered as set forth in MPEP Section 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has an obligation to consider the information.  Consideration by the examiner of the information submitted in an Information Disclosure Statement means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A or its equivalent mean that the information has been considered to the extent noted above.  Only where the relevancy of the information is actually discussed in the application file (either by the examiner or by the applicant) or where the information is relied upon to reject a claim in the application, will the information be deemed to have been “considered” (to the extent discussed) for the purposes of reexamination under the Portola guidelines.  See MPEP section 2242 under the subsection “General Principles Governing Compliance with Portola Packaging”.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365. The examiner can normally be reached on Monday - Friday from 8:30am to 4pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached at telephone number 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

							/DAVID M BRUNSMAN/                                                                                                          Primary Examiner, Art Unit 1732